Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6-8 and 12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, prior art of record or most closely prior art fails to disclose, “radio equipment installed to the installation base and connected to the antenna element by a cable, the radio equipment being configured to perform radio processing for a signal transmitted from the antenna apparatus and for a signal received by the antenna apparatus, wherein the installation base has a hook that retains the cable being connected from a backhaul to the radio equipment”. These features reflect the application’s invention and are not taught by the pertinent prior arts Fujinami (US 6272346) and Deng (US 20080309568). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Fujinami and Deng to include features of amended claim 1.
Dependent claims 3, 6-7 and 12 are considered to be allowable by virtue of their dependencies on claim 1.
Regarding claim 2, prior art of record or most closely prior art fails to disclose, “an installation base including a height adjustment mechanism that adjusts a distance from the first and second antenna elements to the cover, the installation base being a base where the first and second antenna elements are installed, and wherein the first element and second antenna elements are installed to the installation base in such a manner that a distance between the first antenna element and the second antenna element is adjustable”. These features reflect the application’s invention and are not taught by the pertinent prior arts Fujinami (US 6272346) and Deng (US 20080309568). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Fujinami and Deng to include features of amended claim 2.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845